Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158700
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  ANTHONY MCCALLUM,                                                                                    Elizabeth T. Clement
          Plaintiff-Appellee,                                                                          Megan K. Cavanagh,
                                                                    SC: 158700                                          Justices
  v                                                                 COA: 343600
                                                                    Wayne CC: 17-006776-NI
  ANTRUM RUSHING, TORRON WATKINS, and
  AARON HALEY,
          Defendants,
  and
  HARTFORD INSURANCE COMPANY OF THE
  MIDWEST,
           Defendant/Cross-Defendant-
           Appellant,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant/Cross-Plaintiff-
           Appellee,
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY
             Defendant/Cross-Defendant-
             Appellee.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 23, 2019

                                                                               Clerk